Citation Nr: 0508879	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  00-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability rating 
fro numbness in fingertips of the left hand, prior to January 
8, 2002.

3.  Entitlement to an initial disability rating in excess of 
10 percent for numbness of the fingertips of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
December 1998.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  A 
May 1999 rating decision granted the veteran service 
connection for left wrist limitation of motion, evaluated 
noncompensably disabling; left wrist scars, evaluated 10 
percent disabling; and numbness in the fingertips of the left 
hand, rated noncompensably disabling.  Thereafter, the case 
was transferred to the Regional Office in Newark, New Jersey.  

By a rating decision, dated in July 2002, the RO granted the 
veteran service connection for PTSD, evaluated as 30 percent 
disabling, and denied the veteran claim of entitlement to 
service connection for bilateral pes planus. In a rating 
decision, dated in October 2002, RO increased the disability 
rating for the veteran's numbness in the fingertips of his 
left hand from noncompensable to 10 percent disabling, 
effective from January 8, 2002.

In July 2003, the Board issued a decision that relevantly 
denied the veteran's claim for initial increased disability 
ratings for his PTSD and for numbness in the fingertips of 
the left hand, since January 8, 2002, as well as granted an 
initial disability rating of 10 percent for numbness in the 
fingertips of the left hand prior to January 8, 2002.  The 
veteran, in turn, appealed the denial of these specific 
claims to the United States Court of Appeals for Veterans 
Claims (Court).

On October 1, 2004, the Court issued an order that granted a 
joint motion to remand, vacated that part of the Board's July 
2003 decision that denied increased initial disability 
ratings for PTSD and numbness in the fingertips of the left 
hand since January 8, 2002, and that granted a 10 percent 
initial disability rating for numbness in the fingertips of 
the left hand prior to January 8, 2002, and remanded the 
matter to the Board for action in compliance with the motion.  

The issue of entitlement to an initial disability rating in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 8, 2002, the veteran's left wrist 
neurological deficit is manifested by decreased sensation and 
hypersensitivity of the left thenar eminence, with sensory 
loss in the left pinky finger and with palmar atrophy and 
moderate neuritis and which is productive of no more than 
moderate incomplete paralysis of the median nerve.

2.  Since January 8, 2002, the veteran's left wrist 
neurological deficit is manifested by decreased sensation and 
hypersensitivity of the left thenar eminence, with sensory 
loss in digits 1 to 3 and on the palmar surface with 
radiating pain and with palmar atrophy and severe neuritis 
and which is productive of no more than severe incomplete 
paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating 
for numbness in the fingertips of the left hand, for the 
period from January 1, 1999 to January 7, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.120, 4.123, 4.124a, Diagnostic Code 8515 
(2004).

2.  The criteria for an initial 40 percent disability rating 
for numbness in the fingertips of the left hand, commencing 
January 8, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.120, 4.124, 4.124a, 
Diagnostic Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran's claim for service connection numbness in the 
fingertips of the left hand was received in December 1998.  
In September 2001, the RO provided adequate notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim for an increased initial evaluation 
for numbness of the fingertips of the right hand, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  In this respect, 
the Board notes that the letter informed the veteran that he 
could send any information describing additional evidence he 
wanted VA to obtain, or he could send such evidence directly 
to VA.  Thus, the discussion contained in this letter 
furnished the veteran notice of the evidence he still needed 
to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that he possessed 
or knew of that could help to substantiate his claim.  While 
the notice provided to the veteran in September 2001 was not 
given prior to the first RO adjudication of the claim in May 
1999, the notice was provided prior to certification of the 
claim, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA examination reports and VA treatment 
records, as well as a medical opinion from a non-VA 
physician.  The veteran has not alleged that there are any 
outstanding medical records.  The Board consequently finds 
that VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background.

The veteran's service medical records and service 
administrative records show that in September 1997 he and 
several other Marines were involved in a fight while 
stationed in Spain.  As a result, the veteran sustained 
severe cuts to his left arm with tendon and nerve damage to 
the left second through fifth fingers of the sublimis 
tendons, including flexor carpi radialis laceration and 
partial laceration of profundus 2 and 3 with additional 
median nerve complete laceration and additional transection 
of palmar cutaneous branch of the median nerve.  An August 
1998 medical evaluation board examination report noted that 
the veteran was status post surgical repair of the above 
injuries.  Physical examination at that time showed a 4 to 5- 
centimeter laceration, 3 centimeters proximal to the left 
volar wrist cease.  He had sensation testing of 2 point 
greater than 10 centimeter over the 4th, 3rd, 2nd, 1st and 
thumb with 4/5 strength of the thenar musculature and 5/5 
strength of the hypothenar musculature.  The veteran 
demonstrated full extension and full flexion of the fingers 
and full flexion and full extension of the wrist.  Grip 
strength of the wrists demonstrated 87 pounds on the right 
versus 5 pounds on the left.  An X-ray study of the left hand 
was within normal limits.  The report noted that the veteran 
had achieved maximum benefits of therapy and that he was 
unable to lift greater than 5 pounds or work for greater than 
10 to 15 minutes with his left hand due to weakness and pain.  
The medical board opined that the veteran was not fit for 
duty within a reasonable period of time and that he had a 
permanent partial disability.

A February 1999 VA general medical examination report noted 
the veteran's history of tendon and left wrist damage with 
resulting tendon and nerve repair and his current complaints 
of numbness and difficulty using his left hand.  The 
examination report noted the veteran was right hand dominant.  
Neurological examination was within normal limits.  

The February 1999 VA orthopedic examination report indicates 
that the veteran had been medically discharged in December 
1998 and since his discharge had not sought medical 
attention.  He complained of numbness of the fingertips of 
the left hand as well as pain with activity in the left 
wrist.  He said he had difficulty using his left hand and 
that lifting and twisting were precipitating factors.  
Physical examination revealed left wrist pain with decreased 
left wrist muscle power in extension to full range, flexion 
to full range, as well as, lack of endurance. Left wrist 
weakness was also demonstrated.  Palmar flexion was 0 to 80 
degrees, bilaterally; radial deviation was 0 to 20 degrees, 
bilaterally; and ulnar deviation was 0 to 45 degrees, 
bilaterally.  The diagnoses included status post left wrist 
laceration injury and flexor tendon repair.

A February 1999 VA examination of the hand, thumb, and finger 
indicates the veteran had some left palmar atrophy.  There 
was also limited active approximation of all digits on the 
left hand to the palm secondary to pain.  He had a weak left 
hand grip when grasping objects.  There was hypersensitivity 
at the left thenar eminence and decreased sensation at the 
left pinky.  Passive/active left wrist range of motion was 
limited.

A May 2000 memo from a private physician, O. A. Lindefjeld, 
M.D., notes that he had reviewed the veteran's claims file 
and concluded that the veteran's medical records indicated 
that he had service-connected residuals of a left wrist 
injury involving moderate limitation of motion.  Dr. 
Lindefjeld also notes that the veteran's records indicate 
that he suffered from a painful scar, palmar atrophy, 
indicative of mild median nerve paralysis, and numbness of 
tips of the fingers, indicating moderate neuritis of the 
median nerve.

In January 2002, the veteran again underwent VA examination.  
His relevant history regarding his left wrist injury was 
again noted, as well as the history of his subsequent 
treatment.  He reported that he avoided lifting with his left 
hand and had pain, stiffness and swelling intermittently in 
his left wrist.  Physical examination revealed his left wrist 
had angulated healed postoperative scars.  Passive/active 
range of motion was limited with left wrist extension to 15 
degrees.  It was additionally noted that the veteran's left 
wrist was limited by pain, weakness and lack of endurance.  
There was mild edema at the left wrist scars.  The veteran 
was noted to have decreased left handgrip to 3/5 and 
tenderness at the left wrist scars.  There was guarding of 
movement with left wrist extension.  The veteran was found to 
have positive Tinel's sign of the left wrist.  Left wrist 
flexors were 4 plus/5.  Finger flexors were 5 minus/5.  Power 
was otherwise 5/5.  Touch and pinprick was decreased in the 
left digits numbers 1, 2, 3 and in the palmar aspect.

A May 2002 memo from Dr. Lindefjeld, again notes that the 
veteran's claims file was reviewed and incorporates 
discussion of the January 2002 examination results.  The 
physician concludes that the veteran's medical records 
indicate that his residuals of a left wrist injury indicate 
moderate limitation of motion, painful scar, palmar muscle 
atrophy, indicative of mild median nerve paralysis, and 
numbness of the tips of the fingers indicative of severe 
neuritis of the median nerve.  

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected neurological residuals of a 
left wrist injury are currently evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

Diagnostic Code 8515 provides a 60 percent evaluation for 
complete paralysis of the median nerve of the minor 
extremity, contemplating the hand inclined to the ulnar side, 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm; flexion of wrist weakened; and 
pain with trophic disturbances.  

For incomplete paralysis, if severe, a 40 percent rating is 
warranted; for moderate incomplete paralysis, a 20 percent 
rating is warranted; if mild, a 10 percent rating is 
warranted.  Id.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (2004).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor functioning, tropic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate.  38 
C.F.R. § 4.123 (2004).

Prior to January 8, 2002

The evidence of record shows that the neurological deficits 
resulting from the veteran's service-connected left wrist 
injury prior to the January 8, 2002, VA examination, included 
some palmar atrophy and hypersensitivity at the left thenar 
eminence with decreased sensation at the left pinky.  The 
veteran was also noted to have limited approximation of all 
digits on the left hand to the palm secondary to pain.  In 
essence his neurological deficits involved left hand 
weakness, some palmar atrophy, hypersensitivity and decreased 
sensation to his pinky finger prior to January 8, 2002.  
Moreover, Dr. Lindefjeld's May 2000 review of the veteran's 
claims file resulted in his opinion that the veteran's 
associated neuritis was moderate in severity.  Therefore, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that these clinical findings are commensurate 
with moderate incomplete paralysis and warrant a 20 percent 
disability rating, but no more, prior to January 8, 2002.



Since January 8, 2002

The January 8, 2002, VA examination report notes that the 
veteran's left wrist motion was limited by pain, weakness and 
a lack of endurance.  Moreover, his handgrip strength was 3/5 
with decreased left wrist flexors.  Sensory to touch and 
pinprick was decreased in digits 1 to 3 as well as to the 
palmar aspect.  The veteran also had a positive Tinel's sign 
for the left wrist.  The evidence further shows palmar 
atrophy.  Moreover, after reviewing the veteran's claims 
file, including the January 8, 2002, VA examination, Dr. 
Lindefjeld opined that the veteran had resultant severe 
neuritis.   or other neurological deficits indicative of more 
than moderate incomplete paralysis of the median nerve.  
Therefore, resolving all reasonable doubt in the veteran's 
favor, the Board finds that these clinical findings are 
commensurate with severe incomplete paralysis and warrant a 
40 percent disability rating, but no more, since January 8, 
2002.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.


ORDER

Entitlement to an initial disability rating of 20 percent for 
numbness in the fingertips of the left hand, for the period 
from January 1, 1999, to January 7, 1999, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.

Entitlement to an initial disability rating of 40 percent for 
numbness in the fingertips of the left hand, for the period 
from January 8, 1999, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The April 2002 VA psychiatric examiner 
did not indicate whether the veteran's claims file was 
reviewed.  Moreover, while the examiner assigned a GAF score 
indicating some impairment in reality testing or 
communications or major impairment in several areas, the 
examiner did not indicate on discuss the relevant 
symptomatology on which the GAF score was based.  The 
examiner noted that the veteran was working and lived with 
his parents and the mental status examination did not 
indicate any impairment in reality testing.  The examination 
report is inadequate to provide a current rating.  Therefore, 
the veteran should be afforded another VA psychiatric 
examination, with complete psychological testing, to 
evaluation the current severity of his service-connected 
PTSD.

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions:

1.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
nature and extent of any current PTSD 
found to be present.  The claims file 
must be made available to and reviewed by 
the examiner prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  All indicated 
studies should be performed, to include a 
full psychological evaluation.  Based on 
the medical findings and a review of the 
claims folder, the examiner is asked to 
render an opinion as to what effect the 
service-connected PTSD has on the 
veteran's social and industrial 
adaptability.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  A Global Assessment of 
Functioning (GAF) score must be provided, 
and the psychiatrist should explain the 
meaning thereof.

The veteran is advised that failure to 
report for the scheduled VA examinations 
without good cause shown may have adverse 
effects on his claim.

2.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claim of 
entitlement to an increased initial 
evaluation for PTSD.  If the issue 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  

By this remand the Board intimates no opinion as to the 
ultimate outcome of the appellant's claims.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


